
	
		I
		111th CONGRESS
		2d Session
		H. R. 6491
		IN THE HOUSE OF REPRESENTATIVES
		
			December 2, 2010
			Mrs. Maloney
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To authorize appropriations for the purpose of
		  establishing an office within the Internal Revenue Service to focus on
		  violations of the internal revenue laws by persons who are under investigation
		  for conduct relating to the promotion of commercial sex acts and trafficking in
		  persons crimes, and to increase the criminal monetary penalty limitations for
		  the underpayment or overpayment of tax due to fraud.
	
	
		1.Short titleThis Act may be cited as the
			 Human Trafficking Fraud Enforcement Act of
			 2010.
		2.Authorization of
			 appropriations for tax law enforcement relating to human trafficking and
			 promotion of commercial sex acts
			(a)Authorization of
			 appropriations
				(1)In
			 generalThere is authorized
			 to be appropriated $4,000,000 for fiscal year 2011 for the purpose of
			 establishing an office within the Internal Revenue Service to investigate and
			 prosecute violations of the internal revenue laws by persons that appear to be
			 engaged in conduct in violation of section 1591(a), section 2421, section 2422,
			 subsection (a), (d), or (e) of section 2423, section 1952, section 1589,
			 section 1590, or section 1351 of title 18, United States Code, or section 1328
			 of title 8, United States Code, or the laws of any State or territory that
			 prohibit the promotion of prostitution or of any commercial sex act (as such
			 term is defined in section 1591(e)(3) of title 18, United States Code).
				(2)AvailabilityAny
			 amounts appropriated pursuant to the authority of paragraph (1) shall remain
			 available for fiscal year 2011.
				(b)Additional
			 funding for operations of officeUnless specifically appropriated
			 otherwise, there is authorized to be appropriated and is appropriated to the
			 office established under subsection (a)(1) for fiscal years 2011 and 2012 for
			 the administration of such office an amount equal to the amount of any tax
			 under chapter 1 of the Internal Revenue Code of 1986 (including any interest)
			 collected during such fiscal years as the result of the actions of such office,
			 plus any civil or criminal monetary penalties imposed under such Code relating
			 to such tax and so collected.
			(c)ReportNot
			 later than 1 year after the date of the enactment of this Act, the Secretary of
			 the Treasury shall report to the Committee of Ways and Means of the House of
			 Representatives and the Committee on Finance of the Senate on the enforcement
			 activities of the office established under subsection (a)(1) and shall include
			 any recommendations for statutory changes to assist in future prosecutions
			 under this section.
			(d)Applicability of
			 whistleblower awards to victims of human traffickingFor purposes of making an award under
			 paragraph (1) or (2) of section 7623(b) of the Internal Revenue Code of 1986
			 with respect to information provided by victims of any person convicted of
			 violating section 1589, section 1590, section 1591(a), section 2421, section
			 2422, subsection (a), (d), or (e) of section 2423, or section 1952, or section
			 1351 of title 18, United States Code, or section 1328 of title 8, United States
			 Code, or the laws of any State or territory that prohibit the promotion of
			 prostitution or of any commercial sex act (as such term is defined in section
			 1591(e)(3)) of title 18, United States Code), the determination of whether such
			 person is described in such paragraph shall be made without regard to paragraph
			 (3) of section 7623(b) of such Code.
			3.Increase in criminal
			 monetary penalty limitation for the underpayment or overpayment of tax due to
			 fraud
			(a)In
			 general
				(1)Attempt to evade
			 or defeat taxSection 7201 of the Internal Revenue Code of 1986
			 (relating to attempt to evade or defeat tax) is amended—
					(A)by striking
			 Any person and inserting the following:
						
							(a)In
				generalAny
				person
							,
				and
					(B)by adding at the
			 end the following new subsection:
						
							(b)Attempt To evade
				or defeat tax attributable to human trafficking and commercial sex
				acts
								(1)In
				generalIn the case of any attempt to evade or defeat any tax
				attributable to income derived from an act described in paragraph (2),
				subsection (a) shall be applied—
									(A)by substituting
				$500,000 ($1,000,000 for $100,000 ($500,000,
				and
									(B)by substituting
				10 years for 5 years.
									(2)Human
				trafficking and commercial sex actsFor purposes of paragraph (1), an act
				described in this paragraph is any act which is a violation of section 1591(a),
				section 2421, section 2422, subsection (a), (d), or (e) of section 2423,
				section 1952, section 1589, section 1590, or section 1351 of title 18, United
				States Code, or section 1328 of title 8, United States Code, or the laws of any
				State or territory that prohibit the promotion of prostitution or of any
				commercial sex act (as such term is defined in section 1591(e)(3) of title 18,
				United States
				Code).
								.
					(2)Willful failure
			 to file return, supply information, or pay taxSection 7203 of
			 such Code (relating to willful failure to file return, supply information, or
			 pay tax) is amended—
					(A)in the first
			 sentence—
						(i)by
			 striking Any person and inserting the following:
							
								(a)In
				generalAny person
								,
				and
						(ii)by
			 striking $25,000 and inserting $50,000,
						(B)in the third
			 sentence, by striking section and inserting
			 subsection, and
					(C)by adding at the
			 end the following new subsection:
						
							(b)Failure To file
				with respect to tax attributable to human trafficking and commercial sex
				actsIn the case of any
				failure with respect to any tax attributable to income derived from an act
				described in paragraph (2) of section 7201(b), the first sentence of subsection
				(a) shall be applied by substituting—
								(1)felony
				for misdemeanor,
								(2)$500,000
				($1,000,000 for $50,000 ($100,000, and
								(3)10
				years for 1
				year.
								.
					(3)Fraud and false
			 statementsSection 7206 of such Code (relating to fraud and false
			 statements) is amended—
					(A)by striking
			 Any person and inserting the following:
						
							(a)In
				generalAny
				person
							,
				and
					(B)by adding at the
			 end the following new subsection:
						
							(b)Fraud and false
				statements with respect to tax attributable to human trafficking and commercial
				sex actsIn the case of any
				violation of subsection (a) relating to any tax attributable to income derived
				from an act described in paragraph (2) of section 7201(b), subsection (a) shall
				be applied—
								(1)by substituting
				$500,000 ($1,000,000 for $100,000 ($500,000,
				and
								(2)by substituting
				5 years for 3 years.
								.
					(4)Penalties may be
			 applied in addition to other penaltiesSection 7204 of such Code
			 (relating to fraudulent statement or failure to make statement to employees) is
			 amended by striking the penalty provided in section 6674 and
			 inserting the penalties provided in sections 6674, 7201, and
			 7203.
				(b)Increase in
			 monetary limitation for underpayment or overpayment of tax due to
			 fraudSection 7206 of such Code (relating to fraud and false
			 statements), as amended by subsection (a)(3), is amended by adding at the end
			 the following new subsection:
				
					(c)Increase in
				monetary limitation for underpayment or overpayment of tax due to
				fraudIf any portion of any underpayment (as defined in section
				6664(a)) or overpayment (as defined in section 6401(a)) of tax required to be
				shown on a return is attributable to fraudulent action described in subsection
				(a), the applicable dollar amount under subsection (a) shall in no event be
				less than an amount equal to such portion. A rule similar to the rule under
				section 6663(b) shall apply for purposes of determining the portion so
				attributable.
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to actions,
			 and failures to act, occurring after the date of the enactment of this
			 Act.
			
